Citation Nr: 1755718	
Decision Date: 12/05/17    Archive Date: 12/15/17

DOCKET NO.  11-12 061A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an increased rating for service-connected posttraumatic arthritis, right knee, status post MCL (medial collateral ligament) strain, currently evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

T.S.E., Counsel





INTRODUCTION

The Veteran had active service from February 1982 to February 1993.

This matter is before the Board of Veterans' Appeals  (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke Virginia, which denied a claim for a rating in excess of 10 percent for service-connected posttraumatic arthritis, right knee, status post MCL (medial collateral ligament) strain.

Jurisdiction over the Veteran's claims file is currently with the RO in Pittsburgh, Pennsylvania.


FINDINGS OF FACT

1.  The Veteran's service-connected posttraumatic arthritis, right knee, status post MCL (medial collateral ligament) strain is shown to have been productive of complaints of pain, and some limitation of motion, but not flexion functionally limited to 30 degrees, or extension functionally limited to 15 degrees; ankylosis, or malunion of the tibia and fibula.

2.  The Veteran demonstrated slight instability in his right knee.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for service-connected posttraumatic arthritis, right knee, status post MCL strain, have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5010, 5256-5262 (2017).

2.  The criteria for a separate 10 percent rating for right knee instability have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5257 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran asserts that he is entitled to an increased rating for his service-connected posttraumatic arthritis, right knee, status post MCL strain ("right knee disability").  He argues that he has symptoms that include increased pain, and bucking of his right knee, and that he has been provided with a metal-hinged brace, and a cane.  He states that he has received three Hyaline injections.   See VA informal conference report, dated in October 2011.  He has also asserted that his QTC examination in December 2009 was a "fraud," as his right knee was not examined.  He argues that he has been terminated from two jobs due to his bilateral knee symptoms (service connection is also in effect for a left knee disability).  See Veteran's appeal (VA Form 9), dated in May 2011.  

In a statement, received in May 2012, the Veteran's spouse stated that the Veteran has difficulty ascending the stairs to their apartment, that he wears braces on both of his knees, and that he uses a cane daily.  

As for the history of the disability in issue, the Veteran's service treatment records show that he first received treatment for a three-year history of right knee symptoms in 1988.  The assessment is somewhat difficult to read, but appears to note MCL tenderness.  Following separation from service, private treatment reports dated in 2003 note treatment for right knee symptoms, with an assessment of chondropathia patella.  A December 2005 report noted right knee arthritis.  See 38 C.F.R. § 4.1 (2017).  

In February 2007, the RO granted service connection for posttraumatic arthritis, right knee, status post MCL strain, evaluated as 10 percent disabling under diagnostic codes (DCs) 5299-5010  There was no appeal, and the RO's decision became final.  See 38 U.S.C. § 7105(c).  

In November 2009, the Veteran filed a claim for an increased rating.  In March 2010, the RO denied the claim.  The Veteran has appealed.

The Board notes that the RO has granted a total disability rating based on individual unemployability due to service-connected disability (TDIU). 

Disability evaluations are determined by comparing the veteran's present symptomatology with the criteria set forth in the VA's Schedule for Ratings Disabilities.  38 U.S.C. § 1155 (2012); 38 C.F.R. § Part 4 (2017).  Higher ratings are assigned if the disability more nearly approximates the criteria for that rating; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence the benefit of the doubt is to be resolved in a veteran's favor.  38 U.S.C. § 5107(b). 

The Veteran's right knee disability is currently rated as 10 percent disabling, pursuant to 38 C.F.R. § 4.71a, DC 5299-5010 (2017).  See 38 C.F.R. § 4.27 (hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen; the additional code is shown after the hyphen; disabilities requiring rating by analogy will be coded first the numbers of the most closely related body part and "99").  This hyphenated diagnostic code may be read to indicate that an unlisted right knee orthopedic disorder is the service-connected disorder, and it is rated as if the residual condition is traumatic arthritis, under DC 5010.  However, the U.S. Court of Appeals for Veterans Claims held that hyphenated codes are only appropriate for diseases, and that they are inappropriate for injuries.  Tropf v. Nicholson, 20 Vet. App. 317 (2006).  Under the circumstances in this case, the use of the hyphenated code did not result in any prejudice to the Veteran.  The Board has analyzed the claims under the appropriate diagnostic codes, as noted below. 

Under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5003, degenerative arthritis is rated on the basis of limitation of motion for the specific joint involved.

Under 38 C.F.R. § 4.71a, DC 5010, traumatic arthritis is rated as for degenerative arthritis under DC 5003.  38 C.F.R. § 4.71a, DC's 5260 and 5261, which address limitation of motion of the knee

Under 38 C.F.R. § 4.71a, DC 5260, a noncompensable rating is assigned when flexion of the leg is limited to 60 degrees; a 10 percent rating is assigned when flexion is limited to 45 degrees; a 20 percent rating is assigned when flexion is limited to 30 degrees; and a 30 percent rating is assigned when flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, DC 5260. 

Under DC 5261, a noncompensable rating is assigned when extension of the leg is limited to 5 degrees; a 10 percent rating is assigned when extension of the leg is limited to 10 degrees; and a 20 percent rating is assigned when extension is limited to 15 degrees.  38 C.F.R. § 4.71a, DC 5261. 

The standardized description of joint measurements is provided in Plate II under 38 C.F.R. § 4.71.  Normal extension and flexion of the knee is from 0 to 140 degrees. 

A number of other Diagnostic Codes also potentially apply to knee ratings.  Under 38 C.F.R. § 4.71a, DC 5256, a 30 percent rating is warranted for ankylosis of the knee with favorable angle in full extension or slight flexion between 0 degrees and 10 degrees. Ankylosis is stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996).

Under 38 C.F.R. § 4.71a, DC 5257, a 10 percent rating is warranted for slight recurrent subluxation or lateral instability; a 20 percent rating is warranted for moderate recurrent subluxation or lateral instability; and a 30 percent rating is warranted for severe recurrent subluxation or lateral instability.  

Under 38 C.F.R. § 4.71a, DC 5258, [d]islocated semilunar cartilage, with frequent episodes of "locking," pain, and effusion into the joint, is rated as 20 percent disabling.  Under 38 C.F.R. § 4.71a, DC 5259, a 10 percent disability rating is warranted for symptomatic removal of the semilunar cartilage.

Under 38 C.F.R. § 4.71a, DC 5262, a malunion of the tibia and fibula of either lower extremity warrants a 20 percent evaluation if there is a marked knee or ankle disability. 

Turning first to range of motion, the Board finds that a rating in excess of 10 percent under DC 5260 or DC 5261 is not warranted for the right knee.  The recorded ranges of motion for the right knee do not show that the Veteran has ever been found to have flexion limited to 45 degrees or extension limited to 10 degrees.  In this regard, the only recorded ranges of motion are as follows: the Veteran's right knee had extension to 0 degrees, and flexion to 125 degrees (with pain at 120 degrees) (December 2009 QTC examination report); extension to 0 degrees, and flexion to 140 degrees (November 2010 and July 2011 QTC examination reports, and October 2012 VA examination report).  

With respect to possibility of entitlement to an increased evaluation under 38 C.F.R. §§ 4.40 and 4.45, the Board has also considered whether an increased rating could be assigned on the basis of functional loss due to the Veteran's subjective complaints of pain.  See DeLuca v. Brown, 8 Vet. App. 202, 204-205 (1995); VAOPGCPREC 36-97, 63 Fed. Reg. 31,262 (1998).

The December 2009 QTC examination report shows that on examination, the Veteran's walk was normal, to include on tandem gait.  There was no instability, abnormal movement, weakness, tenderness, malalignment, subluxation, or guarding of movement.  Joint function was additionally limited by pain and weakness after repetitive use, primarily weakness.  There was no additional limitation after repetitive use due to fatigue, lack of endurance, or incoordination.  The effect on his daily activity was that he fatigues easily, and that he has limited bending, stooping, walking, and exercise.  

A November 2010 QTC examination report shows that on examination, the Veteran walked with an antalgic gait.  The abnormal gait was due to knee pain.  With regards to a tandem gait, the claimant's walk is normal.  There was no additional limitation of motion after repetitive use.  There was no additional limitation after repetitive use due to pain, fatigue, weakness, lack of endurance, or incoordination

The July 2011 QTC examination report shows that the Veteran complained of symptoms that included limited standing and walking, weakness, stiffness, swelling, giving way, lack of endurance, locking, and pain and dislocation.  He complained of flare-ups up to eight times per month, lasting for four hours, that were precipitated by physical activity and walking.  On examination, tandem gait was normal.  Walking was steady.  He required a brace on his bilateral knees, and a cane.  There was no instability, abnormal movement, weakness, tenderness, malalignment, subluxation, or guarding of movement.  There was no additional limitation of motion after repetitive use.  There was no additional limitation after repetitive use due to pain, fatigue, weakness, lack of endurance, or incoordination.  Motor function in the lower extremities was within normal limits.  A sensory examination was intact on the right.  Coordination was within normal limits.  Reflexes were 2+ at the right knee and right ankle.  Prolonged standing and walking was limited, especially on hard surfaces.  He would have no limitations on his ability to engage in sedentary aspects of employment, and could be expected to sit up to eight hours in a regular day with breaks.

The October 2012 VA DBQ shows that on examination, there was no objective evidence of pain on motion.  Following repetitive use, there was no additional loss of motion, and no additional functional loss or functional impairment of the knee and lower leg.  Strength of right knee flexion and extension was 5/5.  The range of motion in the paired joint (i.e., the left knee) was: extension to 0 degrees, and flexion to 140 degrees.  Notwithstanding a history of left knee arthroscopy in 1988, there was no history of right knee meniscal conditions, or surgical procedures for a right knee meniscal condition.  

Overall, VA progress notes show multiple treatments for right knee symptoms, with multiple findings of 5/5 strength.  In August 2009, he was noted to have OA (osteoarthritis) of both knees, aggravated by morbid obesity.  In October 2009, the Veteran underwent aspiration of joint fluid.  In June 2011, he received bilateral knee viscosupplementation injections.  An October 2011 report notes that an X-ray of the right knee showed degenerative joint disease with patellofemoral narrowing.  A December 2011 MRI (magnetic resonance imaging study) contains an impression noting that the findings suggest at least internal degeneration within the medial and lateral menisci, suspicious for a tear of the medial meniscus, some lateral patellar subluxation with subchondral bone bruising of the lateral patella and opposing anterior aspect of the lateral femoral condyle, and mild to moderate tricompartmental degenerative change.  In April 2012, the Veteran complained of painful crepitus, stiffness, and giving out.  Imaging studies were noted to show moderately severe DJD (degenerative joint disease) and degenerative changes of the meniscus.  He was noted to use bilateral knee braces, and a cane.  A May 2012 report notes complaints of using stairs, and that the Veteran was six weeks status post-surgery on his left knee.  On examination, his gait was relatively normal.  

The relevant findings have been discussed.  Here, the criteria for a rating in excess of 10 percent are not shown to have been met under DCs 5260 or 5261.  See also Powell v. West, 13 Vet. App. 31, 34 (1999).  The findings tend to show that the Veteran has 5/5 strength, with no findings of such symptoms as atrophy or incoordination.  Gait has primarily been shown to be normal, with one finding that it was antalgic.  The examination reports tend to show that there was no additional functional loss, or loss in the range of motion, after three repetitions.  Given the foregoing evidence, even taking into account the complaints of right knee symptoms, the medical evidence is insufficient to show that the Veteran has such symptoms as atrophy, loss of strength, or neurological impairment or incoordination, such that when the ranges of motion in the right knee are considered together with the evidence of functional loss due to right knee pathology, the evidence does not support a conclusion that the loss of motion in the right knee more nearly approximates the criteria for a rating in excess of 10 percent, even with consideration of 38 C.F.R. §§ 4.40 and 4.45.

In addition, the evidence does not show that the Veteran's right knee is productive of ankylosis, or a malunion of the tibia and fibula.  Accordingly, the Board finds that the criteria for a rating in excess of 10 percent and/or an additional separate rating, under DC's 5256 and 5262 are not shown to have been met.

The Board further notes that the evidence does not show that the Veteran has a dislocated semilunar cartilage, or symptomatic removal of the right semilunar cartilage, and that even if such conditions(s) were shown, a separate compensable rating may not be assigned where a rating is in effect based upon loss of motion.  See M21-1, III.iv.4.A.4.i.  

The Board has considered whether a separate rating is warranted for instability.  See VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998).  Here, the clinical testing conducted at the Veteran's VA examinations has not found any instability.  See QTC examination reports, dated in December 2009, November 2010, and July 2011; October 2012 VA DBQ.  Nevertheless, the Veteran has reported buckling on several occasions, including an April 2012 treatment record, and he has also been given a brace for his right knee.  Thus, the subjective comments suggest at least some instability.  Given that the instability was not significant enough to be detected on clinical testing, the Board concludes that the instability in the right knee is at most mild, and thus a 10 percent rating, but no more is assigned.  In making this determination, the Board finds that since DC 5257 is not predicated on loss of range of motion, 38 C.F.R. §§ 4.40 and 4.45, do not apply.  Johnson v. Brown, 9 Vet. App. 7, 9 (1996).

In VAOPGCPREC 9-04, 69 Fed. Reg. 59990 (2005), General Counsel  determined that separate disability ratings could be assigned under Diagnostic Codes 5260 and 5261 for disability of the same joint.  Here, the ranges of motion in the right knee do not meet the criteria for even a 0 percent rating under DC 5260, i.e., flexion limited to 60 degrees.  A separate rating for limitation of right knee flexion is therefore not warranted.

Additionally, for all analyses of functional loss due to pain, supra, to assign two, separate compensable ratings based on painful motion under two separate diagnostic codes (i.e., under Diagnostic Codes 5260 and 5261) would be in violation of the rule of pyramiding.  See 38 C.F.R. § 4.14; VAOPGCPREC 9-04, 69 Fed. Reg. 59990 (2005).

The Board has considered the Veteran's statements that he should be entitled to an increased rating.  The Board is required to assess the credibility and probative weight of all relevant evidence.  McClain v. Nicholson, 21 Vet. App. 319, 325 (2007).  The Veteran is competent to report his right knee symptoms, as these observations come to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board also acknowledges the Veteran's belief that his symptoms are of such severity as to warrant an increased rating.  However, disability ratings are made by the application of a schedule of ratings which is based on average impairment of earning capacity as determined by the clinical evidence of record.  Therefore, Board finds that the medical findings, which directly address the criteria under which the disability is evaluated, are more probative than the Veteran's assessment of the severity of his disability.  The examinations also took into account the Veteran's competent (subjective) statements with regard to the severity of his disability. 

Duties to Notify and Assist

There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).  Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the condition at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  In this case, the Veteran has not identified any such records, and it appears that all pertinent records have been obtained.  The Veteran has been afforded several examinations.  In this regard, the Board notes that the knee examinations do not indicate whether the ranges of knee motion were active or passive, and do not specify range of motion with and without weight-bearing.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  

In Correia, the Court of Veterans Claims (Court) found it was not competent to determine whether upper extremities can be weight-bearing.  The fundamental issue in Correia was that VA examinations must include adequate joint testing for pain.  In this case, the examination reports all indicate a lack of additional limitation of motion, and/or other functional loss, following repetitive motion, except as noted.  The most recent VA DBQ, dated in October 2012, includes findings from range of motion studies, and repetitive motion studies, as well as strength findings, and findings from joint stability testing.  In summary, it appears that the October 2012 VA examination fully afforded the Veteran adequate joint testing, and that no prejudice accrues to the Veteran in relying upon this evidence.  To the extent that the Veteran has asserted that his right knee was not examined in July 2011, the QTC examination report includes range of motion findings for his right knee, as well as stability testing results and repetitive motion findings, and the Board can find no basis to exclude these findings in its analysis.  

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and any violation of the duty to assist is no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).


ORDER

A rating in excess of 10 percent for service-connected posttraumatic arthritis, right knee, status post MCL strain is denied.

A separate 10 percent rating for right knee instability is granted, subject to the laws and regulations governing the award of monetary benefits.



____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


